UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 International Imaging Systems, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 00178Q 10 8 (CUSIP Number) November 3, 2006 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: r Rule 13d-1(b) x Rule 13d-1(c) r Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.00178Q 10 8 SCHEDULE 13G Page2of 6Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Vision Opportunity Master Fund, Ltd. * 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)ÿ (b)ÿ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Caymen Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 3,000,000 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 3,000,000 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,000,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 17.86% 12 TYPE OF REPORTING PERSON* CO * Adam Benowitz, in his capacity as managing member of the Reporting Person, has ultimate dispositive power over the shares held by the Reporting Person.Mr. Benowitzdisclaims beneficial ownership of the shares disclosed herein. *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.00178Q 10 8 SCHEDULE 13G Page3 of 6 Pages Item 1(a).Name of Issuer: International Imaging Systems, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 2419 E. Commercial Blvd., Suite 305 Ft. Lauderdale, FL 33308 Item 2(a). Name of Person Filing. Item 2(b). Address of Principal Business Office or, if None, Residence. Item 2(c).
